Compuware Corp. CPWR Q1 2010 Earnings Call Jul. 23, 2009 Company▲ Ticker▲ Event Type▲ Date▲ MANAGEMENT DISCUSSION SECTION Operator:Hello and welcome to the Compuware Corporation First Quarter Results Teleconference. At the request of Compuware, this conference is being recorded for instant replay purposes. At this time, I’d like to turn the conference over to Ms. Lisa Elkin, Vice President of Communications and Investor Relations for Compuware Corporation. Ms. Elkin, you may begin. Lisa Elkin, Vice President, Communications and Investor Relations Thank you very much, Cary and good afternoon, ladies and gentlemen. With me this afternoon are Bob Paul, President and Chief Operating Officer; and Laura Fournier, Executive Vice President and Chief Financial Officer. Certain statements made during this conference call that are not historical facts, including those regarding the company’s future plans, objectives and expected performance, are forward-looking statements within the meaning of the federal securities laws. These forward-looking statements represent our outlook only as of the date of this conference call. While we believe any forward-looking statements we have made are reasonable, actual results could differ materially, since the statements are based on our current expectations and are subject to risks and uncertainties. These risks and uncertainties are discussed in the company’s reports filed with the Securities and Exchange Commission. You should refer to and consider these factors when relying on such forward-looking information. The company does not undertake and expressly disclaims any obligation to update or alter its forward-looking statements, whether as a result of new information, future events or otherwise, except as required by applicable law. For those of you who do not have a copy, I will begin by summarizing the press release. Bob and Laura will then provide details about the quarter, and other Compuware business activities. We will then open the call to your questions. Business service delivery strategy, application performance focus boost Compuware earnings per share to $0.21 in Q1. EPS excluding restructuring cost leap nearly 70% year-over-year to $0.22. Quality Solutions divestiture net gain of $52.4 million. Software license fees of 40.5 million exceed analyst expectations. Compuware today announced final financial results for first quarter ended June 30, 2009. Compuware reports first quarter revenues of $214.4 million compared to $298.6 million in Q1 last year. First quarter earnings per share before restructuring charges were $0.22, compared to $0.13 in Q1 last year. Based upon 242.5 million and 261.1 million shares outstanding respectively. On a GAAP basis, earnings per share were $0.21 compared to $0.13 last year. First quarter net income before restructuring charges was $52.7 million compared to $35.2 million in the same period last year. On a GAAP basis Compuware delivered net income of $51.1 million in Q1 compared to net income of $34.7 million in the same quarter last year. During the company’s first quarter, software license fees were $40.5 million compared to $61.4 million in Q1 last year. Maintenance fees were $111.1 million in Q1 compared to $126.5 million in the first quarter last year. Revenue from professional services in the quarter was $62.7 million compared to $110.6 million in the same quarter last year. I would now like to turn the call over to Bob. Bob? www.CallStreet.com • 212-849-4070 • Copyright © 2001-2009 CallStreet 1 Compuware Corp. CPWR Q1 2010 Earnings Call Jul. 23, 2009 Company▲ Ticker▲ Event Type▲ Date▲ Bob Paul, President and Chief Operating Officer Thanks, Lisa. Compuware Q1 earnings grew 70% year-over-year, supported by a number of factors. Obviously the proceeds from the Quality Solutions divestiture contributed. More importantly, we also exceeded expectations on software license fees, while maintenance fees also outpaced even our internal stretch goals. This Q1 performance gives Compuware a strong growth platform for the remainder of the year. Completing the sale of our Quality Solutions business this quarter further focuses the organization around our core solutions. Operating expenses are down dramatically year-over-year, even excluding the gain on the Quality sale. By tightening Compuware’s operating focus, the sale will improve our margins and growth in the long-term, while software license fees and maintenance revenues will obviously now appear year-over-year lower without the quality and testing products. Our new partners organization has already started incrementally contributing to billings and revenue in Q1. I expect that contribution to grow, particularly as we announce new strategic partnerships in the coming weeks. These key alliances will have a positive impact in this current fiscal year. For the year, we continue to expect $0.60 to $0.70 in earnings per share, including significant growth in our software license fees for Vantage and Changepoint, and a slight growth in the larger mainframe business. And here’s how we’re doing it. We are focused on leading the world in application performance. Applications from simple e-mail to highly complex systems can generate billions in revenue as proxies for business processes. And if business processes fail, business stops. Performance means more than good intentions, more than project plans and more than cool technology. Performance of the end-user is the point at which IT delivers value to the business. Performance is also where every CIO and technology initiative get evaluated. Because it’s what people see, feel and use to get work done. Unfortunately, most companies don’t even know when they have performance problems. Even when they do, increasingly complex technology environments make it nearly impossible to quickly discover the cause. This is a large, growing and strategic problem. Independent analyst firm Forrester Research predicts the performance management market will reach $18.5 billion in the coming years. And Compuware has technical and revenue leadership positions in most of these fast growing segments. And here’s how we are different. Compuware is the only company that can identify application performance problems from a single end-to-end view based upon the perspective of the end-user, where the value is delivered. From mainframe to mobile devices, Compuware provides a unified dashboard, so that our customers can see the problems, find the problems and fix the problems.
